Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the drawing objections, the arguments presented/amendments to the examiner are persuasive, the examiner has withdrawn the drawing objection.
	With regards to the applicant’s argument that Lawlor fails to disclose or suggest the claimed bolt and knob structures recited in rewritten independent claim 1, 
The applicant states that “one skilled in the art can clearly tell that Lawlor’s FIGS. 21 and 22 do not show a plurality of bolts whose heads are recessed in depressed portions of a respective plurality of knobs, that are secure via nuts in the claimed manner, and which are disposed at ends of the bed boards as required by independent claim 1.” The applicant has alleged that the examiner’s interpretation does not align with the claims in summary of the argument, however the examiner maintains the interpretation under BRI (Broadest Reasonable Interpretation) since the definition of a “knob” as recited in Merriam-Webster’s dictionary, is “a small rounded ornament or handle”. The examiner submits that the bumper in Lawlor may function as a handle if a user wishes to grab the crib from that angle or as a small rounded ornament since there are some rounded features in the bumper of Lawlor. The examiner would also redirect the application to FIG. 22 which shows the bolt head (646) of the bolt (636) that is recessed in (600) and (604) of the knob. As such patentability cannot be established without specifically pointing out the differences between the “knob” of Lawlor and the claimed knob since the applicant claimed no structure regarding the specific shape. In addition, an indication of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140115779 issued to Lawlor in view of Japanese Publication No. 2004-089682 issued to Nobuyuki.


claim 1,
Lawlor discloses: a reassemblable crib (Lawlor: FIG. 12 (300) see [0085] “FIG. 12 shows an exemplary embodiment of a crib 300 that is configured to provide additional support in cases of an emergency evacuation, where one or more children are placed in the crib”) comprising: an assembled type baby fence; (Lawlor: FIG. 12 (304, 306, 308, 310) see also [0085] “The crib 300 includes an interior space 302 that is bounded by front and rear walls 304, 306, and left and right side walls 308, 310. The walls 304, 306, 308, 310 of the crib 300 may be comprised of vertical slats, rails, posts, boards, and any other elements operative to form a barrier that keeps a child within the interior space.”) a plurality of bolts (Lawlor: FIG. 21 (624) see also [0110] with regards to the plurality of bolts since Lawlor consist of “one or more bumpers” that may be mounted in the same way as shown in FIG. 21)whose heads are fixedly recessed in depressed portions of a plurality of knobs; (Lawlor: FIG. 21 (634, 564, 604) wherein (564) may be interpreted as a knob, 604 may be interpreted as a depressed portion in which the bolts heads are recessed in see FIG. 22) and a plurality of nuts fixed to shaft portions (Lawlor: FIG. 22 (626)) …
 a bed board installed in a predetermined manner in the baby fence, (Lawlor: FIG. 12 (312) see also [0085] “A bottom portion 312 of the interior of the crib 300 may include slats, a board, frame, and/or other types of support members that are capable of supporting a mattress.”) and wherein the casters mounted to a bottom of the baby fence; (Lawlor: FIG. 12 (364)) and foot members, (Lawlor: FIG. 12 (398) see also [0094] “As shown in FIG. 12, the crib 300 may include gussets 398 that provide additional support to frame 314 and vertical members 336, 338, 344, 346. ) wherein the foot members are removably mounted to the bottom of the baby fence, (Lawlor: FIG. 13 (398) see also [0097]) the casters being removably 
and wherein main insertion members for mounting are projected at tops of the foot members and tops of the casters, further sub-insertion members for positioning being projected at tops of the foot members, the main insertion members and the sub-insertion members on the foot members being configured to be inserted into hole portions, the hole portions being formed at the bottom of the baby fence, the main insertion members on the casters being configured to be inserted into hole-portions, the hole-portions being formed at the bottoms of the foot members or the bottom of the baby fence. (Lawlor: See annotated figure below)

    PNG
    media_image1.png
    606
    797
    media_image1.png
    Greyscale


Lawlor does not appear to disclose bolts and nuts disposed at the ends of the bed board, wherein the bolts have tops screwed and fastened with the nuts through holes bored at predetermined intervals vertically on the baby fence to install the baby board to the baby fence in a predetermined manner.
However, Nobuyuki discloses bolts disposed at the ends of the bed board, wherein the bolts have tops screwed and fastened with the nuts through holes bored at predetermined intervals vertically on the baby fence to install the baby board to the baby fence in a predetermined manner. (Nobuyuki: [0010]-[0011], see also FIGS 2-12 which shows the holes (5) which are used to attach bolts that then attach to the bed board at predetermined interval)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Lawlor with bolts disposed at the ends of the bed board in view of the teachings of Nobuyuki, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (by adding vertical plates with holes in them also taught by Nobuyuki) with no change in their respective functions, and the combination would have yielded nothing more than allowing the bed board of Lawlor to be adjustable in height and make the device of Lawlor more customizable, in which one of ordinary skill in the art would have recognized that the results were predictable results.


Regarding claim 4,
Lawlor discloses the reassemblable crib according to claim 1, further comprising wooden slats that are placed on the bed board. (Lawlor: FIG. 12 (312) see also [0085] “A 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor and Nobuyuki in view of U.S. Patent No. 3745596 issued to Copeland.

Regarding claim 5,
Lawlor discloses the reassemblable crib according to claim 1.
Lawlor does not appear to disclose a drawer mounted to a lower surface of the bed board.
However, Copeland discloses a drawer mounted to a lower surface of the bed board. (Copeland: FIG. 3 (43, 16, 17, 32), wherein (16, 17, 32) may be interpreted as bed boards since they are configured to have a mattress placed upon them see FIG. 1)	
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Lawlor with drawers in view of the teachings of Copeland, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by mounting the drawers to the bottom of the bed boards with no change in their respective functions, and the combination would have yielded nothing more than having a storage compartment for clothes and other personal items in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/17/2021